Citation Nr: 0801166	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-17 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 
21, 2005 for the grant of service connection for tinnitus.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to January 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
July 2004 and December 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board is remanding the claim for an acquired psychiatric 
disorder, inclusive of PTSD, to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  That issue was originally 
framed as entitlement to service connection for PTSD, only.  
But as will be explained, the record reasonably raises the 
more general issue of entitlement to service connection for 
an acquired psychiatric condition, and thus this claim 
has been recharacterized to make this accommodation.


FINDINGS OF FACT

1.  The veteran's claim for service connection for tinnitus 
was received on March 31, 2004.

2.  A diagnosis of tinnitus was established by VA outpatient 
clinical records in October 2004.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of March 
31, 2004, for the grant of service connection for tinnitus.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ, i.e., RO) has duties to notify 
and assist the veteran under 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2007).  Since, however, the Board is 
granting the veteran's claim for an earlier effective date, 
retroactive to the date requested, there is no need to 
discuss whether VA met these obligations because even were 
the Board to assume, for the sake of argument, that VA has 
not, this is inconsequential and, therefore, at most harmless 
error.  38 C.F.R. § 20.1102.

The veteran wants an effective date earlier than November 21, 
2005 for the grant of service connection for tinnitus.  He 
contends the correct effective date is March 31, 2004, the 
date he filed this claim.

The effective date of an award of compensation based on an 
original claim (received more than one year after discharge 
from service) or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application 
thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary of 
VA.  See 38 U.S.C.A. § 5101(a).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Id. at 200.

Effective dates for service connection based on an original 
claim are not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  See, e.g., Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).

Here, the record shows that the veteran's informal claim for 
service connection for tinnitus was received on March 31, 
2004.  In it, he stated that he had experienced tinnitus, a 
ringing in his ears, for years.  He also indicated that he 
believed it was due to the noise exposure he had experienced 
while in the military, which had formed the basis of his 
grant of service connection for hearing loss.  

In response to his claim, the RO requested the veteran's VA 
outpatient clinical records.  Mental health clinic notes were 
obtained, which were unremarkable for complaints or treatment 
of tinnitus.  So the RO denied the claim in a July 2004 
rating decision.  The veteran filed a timely appeal, during 
the course of which additional VA records were obtained.  And 
in December 2005, the RO issued another rating decision - 
this time granting service connection for tinnitus and 
assigning a November 21, 2005 effective date.  This effective 
date appears to have been based on a VA audiology 
consultation record.  The RO indicated in essence that this 
was the first date that there was evidence the veteran had 
this disability.

A further review of these records reveals there was an 
earlier diagnosis of tinnitus in October 2004, just months 
after the veteran had filed his claim, and during the course 
of his then pending appeal.  And due to the inherently 
subjective nature of this condition, that is, since it is 
difficult to objectively test for it, his report to his 
evaluating physician in October 2004 is sufficient to 
establish this diagnosis in concert with his just a few 
months earlier-filed claim.  It is also important to note 
that the RO did not provide him an examination to determine 
whether he had tinnitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Instead, the RO merely relied on a notation in 
the outpatient clinical records to establish this diagnosis, 
when those same records do, in fact, confirm an earlier 
diagnosis.



Because the claim was active (appeal pending) when the 
diagnosis was established, the appropriate effective date for 
the eventual grant of service connection is March 31, 2004, 
the date of receipt of the veteran's claim for tinnitus.


ORDER

An earlier effective date of March 31, 2004 for service 
connection for tinnitus is granted.


REMAND

The veteran is trying to establish his entitlement to service 
connection for PTSD.  VA regulations reflect that symptoms 
attributable to PTSD are often not manifested during service.  
So service connection requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes the veteran engaged in combat with 
the enemy or was a prisoner of war (POW), and the claimed 
stressor is related to combat or POW experiences (in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.304(d) and (f)(1).  

Where, however, VA determines either that the veteran did not 
engage in combat with the enemy and was not a POW, or that 
his stressors do not relate to combat, the veteran's lay 
statements, by themselves, will not be sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2007); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 

While the veteran's military personnel records confirm he 
served in the Republic of Vietnam from September 1969 to May 
1970, his mere presence there does not immediately establish 
that he served in a combat position.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991), affirmed on reconsideration, 1 
Vet. App. 406 (1991).  Nor is his military occupational 
specialty (MOS) of aviation ordinanceman indicative of 
engagement in combat with the enemy.  See VAOPGCPREC 12-99 
(October 18, 1999).  Further, as the RO has noted correctly, 
he did not receive any combat-related awards which would 
serve to establish such combat with the enemy.  Therefore, 
independent evidence is necessary to corroborate his 
stressors.  

In his January 2005 Notice of Disagreement (NOD), the veteran 
detailed several stressors.  It does not appear the RO 
attempted to verify any of them.  And while it is true that 
he will need to provide additional details concerning the 
approximate locations where these events purportedly occurred 
and date ranges when they supposedly happened, he has claimed 
events that are feasibly verifiable.  So VA must at least 
attempt to objectively corroborate these claimed stressors 
before deciding his appeal. 

The veteran's service medical records note that, in October 
1969, he presented with complaints of diarrhea of two days' 
duration.  It also was noted that he had a work change every 
four days, and after each change, he came down with diarrhea.  
He had a 100-degree temperature.  The evaluating physician 
indicated these symptoms were consistent with anxiety and 
that the veteran was "wound up over his job."  The doctor 
prescribed Librium for two weeks.  

Current mental health clinic notes describe depression, 
dysthymia, and anxiety-related symptoms attributed to PTSD.  
This evidence, combined with his treatment during service for 
anxiety, reasonably raises the issue of his possible 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.  See EF v. Derwinski, 1 Vet App 324 
(1991) (VA must consider all basis of entitlement reasonably 
raised by the record).  So further development is necessary 
to determine the nature and etiology of any psychiatric 
disorder diagnosed.

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Ask the veteran to provide approximate 
locations and dates (within a two-month span) 
for the following alleged events, so that 
efforts may be made to verify these stressors 
through U. S. Army and Joint Services Records 
Research Center (JSRRC). 

	a)  mortar and rocket fire destroying the 
water tower near his living quarters, the 
bomb dump at which he worked, and the 
explosive ordinance shop where he had been 
meditating.

	b)  the 500 pound bomb that came loose from 
an aircraft during landing, sliding down the 
runway on which he was working, and 
exploding.

	c)  the suicide of his fellow serviceman 
Nichols at the Marine Corp Air Station in 
Beaufort, South Carolina.

Once the veteran responds, attempt to verify 
these incidents with JSRRC or any other 
appropriate source using the proper protocol.



2.  Schedule the veteran for a VA mental status 
examination to determine the nature and 
etiology of any psychiatric disorder diagnosed, 
to include depression, dysthymia, anxiety 
disorder, and PTSD.  The evaluating clinician 
must be provided the list of the veteran's 
claimed stressors, to include working as an 
ordinanceman arming and disarming weapons, 
experiencing mortar fire, a 500 pound bomb 
exploding in his work area, and a friend 
committing suicide.  But the examiner also must 
be informed that he/she may only rely on an 
objectively confirmed stressor to conclude the 
veteran has consequent PTSD.  The examiner 
should opine as to whether any or all of those 
events, or other events during service, 
including the treatment during service for 
anxiety over his military job, were sufficient 
to cause an acquired psychiatric disorder (and, 
if so, what condition specifically).  If there 
are other causes for this diagnosis, 
they should be so noted.  The examiner must 
discuss the rationale underlying any 
conclusions drawn or opinions expressed.  
The claims file, including a complete copy of 
this remand, must be reviewed for the veteran's 
pertinent medical and other history.  All 
diagnostic testing deemed necessary should be 
conducted and the results reported in detail.  

3.  Then readjudicate the claim in light of the 
additional evidence.  If the claim is not 
granted to the veteran's satisfaction, send him 
and his representative a supplemental statement 
of the case and give them an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


